 1                                                THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8
     NICHOLAS TODDVELLE PINES,                   )   No. CR17-187 RAJ
 9                                               )       CV19-512 RAJ
                    Defendant/Petitioner,        )
10                                               )   ORDER GRANTING EX PARTE
               v.                                )   MOTION TO WITHDRAW AS
11                                               )   COUNSEL FOR
     UNITED STATES OF AMERICA,                   )   DEFENDANT/PETITIONER
12                                               )   PURSUANT TO LCR 83.2(b) AND
                    Plaintiff/Respondent.        )   SUBSTITUTION OF COUNSEL
13                                               )
14
            THIS COURT has reviewed the Ex Parte Motion by Federal Public Defender
15
     Michael Filipovic and Assistant Federal Public Defender Gregory Geist to Withdraw as
16
     Counsel for Defendant/Petitioner Nicholas Pines. The Court finds that good cause
17
     exists and counsel’s withdrawal is in the interests of justice. Appointment of substitute
18
     counsel will be made from the CJA Panel.
19
            IT IS NOW ORDERED that the motion is GRANTED. Defendant/Petitioner’s
20
     current counsel is permitted to withdraw upon the appointment of substitute counsel
21
     from the CJA Panel.
22
            DATED this 12th day of April, 2019.
23
24                                                    A
25                                                    The Honorable Richard A. Jones
                                                      United States District Judge
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING EX PARTE MOTION                              1601 Fifth Avenue, Suite 700
       TO WITHDRAW AS COUNSEL - 1                                    Seattle, Washington 98101
                                                                                (206) 553-1100
